
	
		II
		112th CONGRESS
		2d Session
		S. 3610
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2012
			Mr. Wyden (for himself
			 and Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to deny the
		  inclusion of any antidumping or countervailing duties in the determination of
		  the basis of any energy tax credit property.
	
	
		1.Short titleThis Act may be cited as the
			 Investment Tax Credit Integrity
			 Act.
		2.Denial of the
			 inclusion of any antidumping or countervailing duties in the determination of
			 the basis of any energy tax credit property
			(a)In
			 generalSubsection (a) of
			 section 48 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraph:
				
					(6)Determination
				of basis does not include antidumping and countervailing
				dutiesFor purposes of this section, the determination of the
				basis of any energy property shall not include the amount of any antidumping or
				countervailing duty imposed on such property under title VII of the Tariff Act
				of 1930 (19 U.S.C. 1671 et
				seq.).
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to any
			 property placed in service after the date of the enactment of this Act.
			
